
	
		II
		111th CONGRESS
		1st Session
		S. 2915
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Corker (for himself,
			 Mr. Alexander, Mr. Crapo, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide that employment-related arbitration agreements
		  shall not be enforceable with respect to any claim related to a tort arising
		  out of rape.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rape Victims Act of
			 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress finds the following:
				(1)Federal law has
			 long held that workplace disputes may be the subject of valid agreements to
			 arbitrate unless Congress has evinced an intention to preclude
			 such agreements for the disputes at issue. See Gilmer v. Interstate/Johnson
			 Lane Corp., 500 U.S. 20, 26 (1991).
				(2)It is the intent
			 of Congress that employees not be compelled by an employer to arbitrate any
			 claim related to a tort arising out of rape.
				(b)PurposeThe
			 purpose of this Act is to evidence the intent of Congress to preclude an
			 employer from enforcing an agreement to arbitrate any claim related to a tort
			 arising out of rape.
			3.Arbitration of
			 certain controversies
			(a)In
			 generalNotwithstanding any
			 other provision of law, any agreement made between an employer and an employee
			 to arbitrate a dispute shall not be enforceable with respect to any claim
			 related to a tort arising out of rape.
			(b)Rule of
			 constructionThis Act shall not be construed to limit, in any
			 way, the broad construction given to the scope of employment under any Federal
			 or State workers’ compensation law.
			(c)DefinitionsIn
			 this section:
				(1)CommerceThe
			 term commerce means trade, traffic, commerce, transportation,
			 transmission, or communication among the several States; or between a State and
			 any place outside thereof; or within the District of Columbia, or a possession
			 of the United States; or between points in the same State but through a point
			 outside thereof.
				(2)Industry
			 affecting commerceThe term industry affecting
			 commerce means any activity, business, or industry in commerce or in
			 which a labor dispute would hinder or obstruct commerce or the free flow of
			 commerce and includes any activity or industry affecting
			 commerce within the meaning of the Labor-Management Reporting and
			 Disclosure Act of 1959, and further includes any governmental industry,
			 business, or activity.
				(3)EmployerThe term employer means a
			 person engaged in an industry affecting commerce who has 15 or more employees
			 for each working day in each of 20 or more calendar weeks in the current or
			 preceding calendar year, and any agent of such a person, but such term does not
			 include—
					(A)the United States, a corporation wholly
			 owned by the Government of the United States, or any department or agency of
			 the District of Columbia subject by statute to procedures of the competitive
			 service (as defined in section 2102 of title 5 of the United States Code);
			 or
					(B)a bona fide private membership club (other
			 than a labor organization) which is exempt from taxation under section 501(c)
			 of the Internal Revenue Code of 1954.
					(4)EmployeeThe term employee means an
			 individual employed by an employer, except that the term employee
			 shall not include any person elected to public office in any State or political
			 subdivision of any State by the qualified voters thereof, or any person chosen
			 by such officer to be on such officer's personal staff, or an appointee on the
			 policy making level or an immediate adviser with respect to the exercise of the
			 constitutional or legal powers of the office. The exemption set forth in the
			 preceding sentence shall not include employees subject to the civil service
			 laws of a State government, governmental agency or political subdivision. With
			 respect to employment in a foreign country, such term includes an individual
			 who is a citizen of the United States.
				
